 

[ex10-1_001.jpg]

 

 

 

 

[ex10-1_002.jpg] 

 



 

 

 

Non-competition. In addition to the obligations specified in the Proprietary
Agreement, you agree that during your employment with BLINK you will not engage
in, or have any direct or indirect interest in, any person, firm, corporation,
or business (whether as an employee, officer, director, agent, security holder,
creditor, consultant, partner or otherwise) that is competitive with the
business of BLINK, including, without limitation, planning, developing,
installing, marketing, selling, leasing, and providing services relating to
electric vehicle charging stations.

 

Background Check. You represent that all information provided to BLINK or its
agents with regard to your background is true and correct.

 

We look forward to you joining BLINK. Please indicate your acceptance of this
offer by signing below and returning an executed copy of this offer to me at
your earliest convenience.

 

Sincerely,

 

Mike Calise,

 

Chief Executive Officer

 

I accept this offer of employment with Blink Charging, Co. and agree to the
terms and conditions outlined in this letter.

 

 



    June , 2018       6/17/2018 8:14:50 PM EDT   Jonathan New   Date            
  [image_002.jpg]       Employment Start Date  

 

3

 





 

 

 

